DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 10-14, filed 01/07/2022 with respect to claim rejections have been fully considered and are persuasive.  The rejections of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, for which Claims 2-16 depends, teaches a limitation: “a first semiconductor layer is provided at an interface between the stacked body and a portion of the first external electrode that is located on the portion of the second main surface; and a second semiconductor layer is provided at an interface between the stacked body and a portion of the second external electrode that is located on the another portion of the second main surface” that is not taught in the prior art of record and upon further search, examiner did not find prior art that would read on this limitations.
Chung (KR1020150031908), IGARASHI (JPH1154368), MORI (US20150084487) are the closest prior art of record.
Regarding Claim 1,  Chung teaches, in Fig. 2, a multilayer ceramic electronic component (100) comprising: a stacked body (110) including: a plurality of stacked ceramic layers (111); a plurality of internal electrode layers (121,122) stacked on the ceramic layers; a first main surface (top, Fig. 1) and a second main surface (bottom, Fig. 1) opposite to each other in a height direction; a first lateral surface (Fig. 1, left) and a second lateral surface (Fig. 1, right) opposite to each other in a width direction orthogonal or substantially orthogonal to the height direction 
IGARASHI discloses a first and second semiconducting layer (7) (Fig. 3) (Fig. 3 description region paragraph 2, before [0094])
Mori discloses the first and second underlaying layer (121) includes a glass component ([0059]).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848